DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed October 14, 2019.  Currently, claims 1–20 are pending.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Claim 1 does not end in a period.  Under MPEP 608.01(m) “[e]ach claim beings with a capital letter and ends with a period.”
Claim 20 recites “thereby selecting a preferred set of for presentation to the user”.  Examiner recommends amending claim 20 to recite “thereby selecting a preferred set of contents for presentation to the user” in order to address the inadvertent omission.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the meaningfulness of various content”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 1 is interpreted as reciting “[[the]] a meaningfulness of various content”.
In view of the above, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–17, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–17 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “the user” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 3 is interpreted as reciting “[[the]] a user” in line 2.
Claim 3 further recites “a received plurality of contents” in line 5 and “a user” in line 9.  However, claim 3 previously recites “receives a plurality of contents” in line 3 and “the user” in line 2.  As a result, the scope of claim 3 is indefinite because it is unclear whether Applicant intends for the recitations of “a received plurality of contents” in line 5 and “a user” in line 9 to reference the previous recitations or intends to introduce a second, different plurality of contents and/or user.  
For purposes of examination, claim 3 is interpreted as reciting “[[a]] the received plurality of contents” in line 5 and “[[a]] the user” in line 9.
Claim 4 recites “the plurality of contents” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 4 is interpreted as reciting “[[the]] a plurality of contents” in line 4.
Claim 5 recites “the final set of contents” and “the meaningfulness of the selection” in lines 3 and 4, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 5 is interpreted as reciting “[[the]] a final set of contents” and “[[the]] a meaningfulness of [[the]] a selection” in lines 3 and 4, respectively.
Claim 6 recites “the magnitude filter”, “the hypersphere plot”, “the contents”, “the vector”, “the idealized center”, and “the created vector” in lines 1, 2–3, 3, 4, 4, and 6, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 6 is interpreted as reciting “[[the]] a magnitude filter”, “[[the]] a hypersphere plot”, “[[the]] contents”, “[[the]] a vector”, “[[the]] an idealized center”, and “[[the]] a created vector” in lines 1, 2–3, 3, 4, 4, and 6, respectively.
Claim 7 recites “the personalization funnel”, “the user”, “the plurality of contents”, “the contents”, “the plurality of dimensions”, “the user’s perspectives”, “the final set of contents”, “the reasoning”, “the meaningfulness of the selection”, “the personalized natural language”, “the magnitude filter”, “the vector”, “the hypersphere plot”, “the magnitude of the vector”, “the idealized center”, “the boundary”, and “the created vector” in lines 1–2, 2, 3, 7, 13, 14, 17–18, 18, 18–19, 21, 23, 24, 24, 25–26, 26, 26–27, and 28, respectively.  There is insufficient antecedent basis for these limitations in the claim.  
For purposes of examination, claim 7 is interpreted as reciting “[[the]] a personalization funnel”, “[[the]] a user”, “[[the]] a plurality of contents”, “the plurality of contents”, “[[the]] a plurality of dimensions”, “[[the]] a user’s perspectives”, “[[the]] a final set of contents”, “[[the]] a reasoning”, “[[the]] a meaningfulness of [[the]] a selection”, “[[the]] a personalized natural language”, “[[the]] a magnitude filter”, “[[the]] a vector”, “[[the]] a hypersphere plot”, “[[the]] a magnitude of the vector”, “[[the]] a idealized center”, “[[the]] a boundary”, and “[[the]] a created vector” in lines 1–2, 2, 3, 7, 13, 14, 17–18, 18, 18–19, 21, 23, 24, 24, 25–26, 26, 26–27, and 28, respectively.
Claim 9 recites “the universal mode”, “the one or more persona models”, and “the individual model” in lines 3, 4, and 5, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 9 is interpreted as reciting “[[the]] a universal mode”, “[[the]] one or more persona models”, and “[[the]] an individual model” in lines 3, 4, and 5, respectively.
Claim 14 recites “the Individual Content Perspective model system” in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 14 is interpreted as reciting “[[the]] an Individual Content Perspective model system” in lines 1–2.
Claim 15 recites “the Normalization Engine” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 15 is interpreted as reciting “[[the]] a Normalization Engine” in line 1.
Claim 17 recites “a user” in lines 6–7 and 8.  However, claim 7, from which claim 17 depends, previously recites “the user”.  As a result, the scope of claim 17 is indefinite because it is unclear whether Applicant intends for the “user” of claim 17 to reference the user of claim 7 or intends to introduce a second, different user.  For purposes of examination, claim 17 is interpreted as reciting “[[a]] the user” in lines 6–7 and 8.
Claim 17 further recites “where the step of presenting a selected set of images” in lines 7–8.  However, claims 1, 2, and 7, from which claim 17 depends, do not recite any steps for “presenting a selected set of images”.  As a result, the scope of claim 17 is indefinite.  In view of claim 7, claim 17 is interpreted as reciting “where the step of presenting the final content”.  
Claim 18 recites “the meaningfulness of various content”, “the General Content Perspective”, “the Individual Content Perspective”, “the Natural Language Generation and Content Presentation”, “the Hypersphere”, “the system’s understanding”, “the user perspective”, “the user’s own content”, “the beginning”, “the process”, “the best and most predictive subjective visual perspectives”, and “the content” in lines 1, 2–3, 3, 3–4, 4, 7, 7–8, 8, 8, 8, 9–10, and 10, respectively.  There is insufficient antecedent basis for these limitations in the claim.
For purposes of examination, claim 18 is interpreted as reciting “[[the]] a meaningfulness of various content”, “[[the]] a General Content Perspective”, “[[the]] an Individual Content Perspective”, “[[the]] a Natural Language Generation and Content Presentation”, “[[the]] a Hypersphere”, “[[the]] a system’s understanding”, “[[the]] a user perspective”, “[[the]] a user’s own content”, “[[the]] a beginning”, “[[the]] a process”, “a most predictive subjective visual perspectives”, and “the content” in lines 1, 2–3, 3, 3–4, 4, 7, 7–8, 8, 8, 8, 9–10, and 10, respectively.
Further, the term “best” in line 9 is a relative term which renders the claim indefinite. The term “best” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In view of the above, claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19–20, which depend from claim 18, inherit the deficiencies described above.  As a result, claims 19–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites “the plurality of contents”, “the personalization funnel”, “the received plurality of contents”, and “the contents” in lines 1–2, 2, 3–4, and 5–6, respectively.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 19 is interpreted as reciting “[[the]] a plurality of contents”, “[[the]] a personalization funnel”, “the plurality of contents” in lines 1–2, 2, 3–4, and 5–6, respectively.
Claim 20 recites “the final set of contents” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 20 is interpreted as reciting “[[the]] a final set of contents” in line 4.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes elements for “learning a user perspective regarding the meaningfulness of various content from a multitude of users” and “a General Content Perspective (800), an Individual Content Perspective (801), a Natural Language Generation and Content Presentation (804), and a Hypersphere (803)”.
The limitations above recite an abstract idea.  More particularly, the limitations above recite certain methods of organizing human activity related to commercial interactions associated with advertising, marketing, or sales activities because the elements describe a process for determining content meaningfulness.  Additionally, the hypersphere element recites mathematical concepts because, in view of Applicant’s Specification, the element mathematical calculations and/or relationships.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 18 include substantially similar limitations to those included with respect to claim 1.  As a result, claim 18 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–17 and 19–20 similarly describe the process for determining content meaningfulness and recite certain methods of organizing human activity and/or mathematical concepts for the same reasons as stated above.  As a result, claims 2–17 and 19–20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 does not include any additional elements.  As a result, claim 1 does not include any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 18 includes substantially similar limitations to those included with respect to claim 1.  Although claim 18 further recites an additional learning element, when considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the additional element does no more than generally link the use of the abstract idea to a particular technological environment.  As a result, claim 18 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 4–6, 8–9, 12–13, 16–17, and 20 do not recite any additional elements beyond those recited with respect to independent claims 1 and 18.  As a result, claims 4–6, 8–9, 12–13, 16–17, and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–3, 7, 10–11, 14–15, and 19 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 2–3, 7, 10–11, 14–15, and 19 include a storage device having embodied therein one or more routines and one or more processors (claim 2), and a learning element (claims 2–3, 7, 10–11, 14–15, and 19).  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the learning element does no more than generally link the use of the abstract idea to a particular technological environment.  As a result, claims 2–3, 7, 10–11, 14–15, and 19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 does not include any additional elements.  As a result, claim 1 does not include any additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 18 includes substantially similar limitations to those included with respect to claim 1.  Although claim 18 further recites an additional learning element, the additional element does not amount to significantly more than the abstract idea because the additional element does no more than generally link the use of the abstract idea to a particular technological environment.  As a result, claim 18 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 4–6, 8–9, 12–13, 16–17, and 20 do not recite any additional elements beyond those recited with respect to independent claims 1 and 18.  As a result, claims 4–6, 8–9, 12–13, 16–17, and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–3, 7, 10–11, 14–15, and 19 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 2–3, 7, 10–11, 14–15, and 19 include a storage device having embodied therein one or more routines and one or more processors (claim 2), and a learning element (claims 2–3, 7, 10–11, 14–15, and 19).  The additional elements do not amount to significantly more than the abstract idea because the computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the learning element does no more than generally link the use of the abstract idea to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 2–3, 7, 10–11, 14–15, and 19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim 1 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A system or apparatus defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se. Such material is considered non-statutory when claimed without appropriate corresponding structure. Here, in the broadest reasonable interpretation consistent with the specification, the applicant’s system elements of: “a General Content Perspective”, “an Individual Content Perspective”, “a Natural Language Generation and Content Presentation”, and “a Hypersphere” encompass functions that can be executed entirely as software per se.  As currently written, the claimed system lacks structure and is therefore non-statutory.  Accordingly, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–11 and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Frieder et al. (U.S. 2019/0042171) in view of Cifarelli (U.S. 2011/0129159), and in further view of Di et al. (U.S. 2015/0286898).
Claim 1:  Frieder discloses a system for learning a user perspective regarding the meaningfulness of various content from a multitude of users (See paragraph 33, wherein photo relevancy is determined for one or more community members), the system comprising: a General Content Perspective (800) (See paragraphs 33 and 48, wherein individual or group user profiles establish photographic preferences and relevance; see also paragraphs 6, 11, and 43) and an Individual Content Perspective (801) (See paragraphs 43 and 121–122, in view of paragraph 117, wherein probabilistic predictions are made with respect to photographic locational and contextual dimensions).  Frieder does not expressly disclose the remaining claim elements.
Cifarelli discloses a Hypersphere (803) (See paragraphs 43–44 and 51–52, wherein an image hypersphere is used to establish a peak image).
Frieder discloses a system directed to filtering photos according to user preference.  Cifarelli similarly discloses a system directed to filtering images using a hypersphere.  Each reference discloses a system directed to filtering images.  The technique of using a hypersphere is applicable to the system of Frieder as they each share characteristics and capabilities; namely, they are directed to filtering images.
One of ordinary skill in the art would have recognized that applying the known technique of Cifarelli would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Cifarelli to the teachings of Frieder would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate image filtering into similar systems.  Further, applying a hypersphere to Frieder would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Frieder and Cifarelli do not expressly disclose the remaining claim elements.
Di discloses a Natural Language Generation and Content Presentation (804) (See paragraphs 119 and 18, wherein a natural language explanation of results is provided to a user).
As disclosed above, Frieder discloses a system directed to filtering photos according to user preference, and Cifarelli similarly discloses a system directed to filtering images using a hypersphere.  Di discloses a system directed to evaluating images using user preference modeling.  Each reference discloses a system directed to evaluating images.  The technique of using natural language generation is applicable to the systems of Frieder and Cifarelli as they each share characteristics and capabilities; namely, they are directed to evaluating images.
One of ordinary skill in the art would have recognized that applying the known technique of Di would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Di to the teachings of Frieder and Cifarelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate image filtering into similar systems.  Further, applying natural language generation to Frieder and Cifarelli would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved explanation of results.
Claim 2:  Frieder discloses the system of Claim 1, additionally comprising a non-transitory storage device having embodied therein one or more routines (See paragraphs 61 and 153, wherein a computer readable medium is disclosed in the context of code instructions) operable to learn a user perspective regarding the meaningfulness of various content from a multitude of users (See paragraph 33, wherein photo relevancy is determined for one or more community members; see also paragraph 48); and one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines (See paragraph 61, wherein a processor is disclosed).
Claim 3:  Frieder discloses the system of Claim 2, wherein the General Content Perspective (801) comprises a personalization funnel (3) which represents the General Content Perspective of the user, which when executed by the one or more processors, receives a plurality of contents (2) from a user, and performs explicit and implicit learning by evaluating distribution of characteristics in a received plurality of contents (2) and updates personalization funnel models (4, 5, 6) contained in the personalization funnel (3) to incorporate the distribution of the characteristics in the contents (2) being evaluated, where the General Content Perspective functions to allow the system to learn and retain one of more perspectives of a user (See paragraphs 6 and 11, in view of paragraphs 33 and 48, wherein user preferences and relevancy dimensions are learned and associated with individual or group profiles, and wherein the individual and/or group profiles are used to filter images; see also paragraph 43).
Claim 4:  Frieder discloses the system of Claim 2, wherein the Individual Content Perspective(802), which functions to produce one or more characteristic predictions about one or more individual pieces of content, which when executed by the one or more processors, makes one or more probabilistic predictions about the plurality of contents (2) across a plurality of dimensions to predict one or more dimension values for a user's perspectives regarding the plurality of contents (See paragraphs 43 and 121–122, in view of paragraph 117, wherein probabilistic predictions are made with respect to photographic locational and contextual dimensions).  Frieder does not expressly disclose the remaining claim elements.
Cifarelli discloses functionality to remove one or more duplicates and one or more lesser quality near-duplicates (See paragraph 21, wherein repetitive content is filtered).
One of ordinary skill in the art would have recognized that applying the known technique of Cifarelli would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 5:  Although Frieder discloses a meaningfulness of the selection of the final set of contents and one or more selections that are customized to the individual system user (See citations above), Frieder and Cifarelli do not expressly disclose the elements of claim 5.
Di discloses wherein the Natural Language Generation and Content Presentation (804) is an explanatory user interaction process (21, 22), which when executed by the one or more processors, presents the final set of contents (2) and explains in natural language a reasoning a result, where the Natural Language Generation and Content Presentation allows the system to describe one or more results in a personalized natural language that is customized to the result (See paragraphs 119 and 18, wherein a natural language explanation of results is provided to a user).
One of ordinary skill in the art would have recognized that applying the known technique of Di would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 6:  Frieder does not expressly disclose the elements of claim 6.
Cifarelli discloses wherein the Hypersphere (803) comprises the magnitude filter (19), which when executed by the one or more processors, creates a vector from the hypersphere plot (16) of all the contents (2) to an idealized center of the hypersphere plot (16) and measures a magnitude of the vector from the idealized center of the hypersphere plot (16) to a boundary of the hypersphere plot (16), so as to remove the contents falling outside the measured magnitude of the created vector and to select a final set of contents (2), where, the hypersphere allows the invention higher levels of precision and accuracy when analyzing one or more large groups of content (See paragraphs 43–44, 48, and 51–52, wherein image vectors are evaluated with respect to an image hypersphere and compared to a local maximum; and paragraph 21, wherein repetitive content images falling outside the density function maxima are removed).
One of ordinary skill in the art would have recognized that applying the known technique of Cifarelli would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 7:  Claim 7 recites substantially similar limitations to those recited with respect to claims 3–6.  As a result, claim 7 is rejected for the same reasons as stated above with respect to claims 3–6.
Claim 8:  Frieder discloses the system of Claim 7, where the General Content Perspective comprises one or more subjective models, where the Individual Content Perspective comprises one or more objective models, where the system first builds the General Content Perspective and uses the General Content Perspective as a subjective guide to predict one or more Individual Content Perspective items, using one or more objective models for each item of media (See paragraphs 6, 48, and 51, wherein subjective, personalized profile models are learned from objective, expected profile models).
Claim 9:  Claim 9 has been afforded limited patentable weight because the elements do not further limit the recited system.  More particularly, the elements of claim 9 recite non-functional descriptive material and have been afforded limited patentable weight because the descriptive material does not patentably limit the scope of the claimed system.  The elements of claim 9 have been addressed only in the interest of compact prosecution.
Frieder discloses the system of Claim 7, where the General Content Perspective additionally comprises a subjective composition element (451), where the subjective composition element comprises, first, a corresponding set of models within the universal model, second, a corresponding set of models within the one or more persona models, and third, a corresponding set of models within the individual model, where the universal model cross-communicates with a first level of the personalization funnel, where the one or more persona models cross-communicates with a second level of the personalization funnel, and where the individual model cross-communicates with a third, bottom level of the personalization funnel (See paragraphs 6, 48, and 51, wherein subjective, personalized profile models are learned from objective, expected profile models, and wherein the profile models cross-communicate to personalize filtered photos).
Claim 10:  Claim 10 has been afforded limited patentable weight because the elements do not further limit the recited system.  More particularly, the elements of claim 10 recite non-functional descriptive material and have been afforded limited patentable weight because the descriptive material does not patentably limit the scope of the claimed system.  The elements of claim 10 have been addressed only in the interest of compact prosecution.
Frieder discloses the system of Claim 9, where the General Content Perspective additionally comprises an Explicit Learning element (8), a Continuous Learning and Improvement element (9), a Time element (10), and a Context element (11), where the personalization funnel performs an implicit learning function (7) (See paragraphs 6 and 11, in view of paragraphs 33 and 48, wherein user preferences and relevancy dimensions are learned and associated with individual or group profiles, and wherein the individual and/or group profiles are used to filter images, and wherein learning includes explicitly asking the viewer and implicitly learning; see also paragraph 8, wherein contextual dimensions include time, location, and content).
Claim 11:  Claim 11 has been afforded limited patentable weight because the elements do not further limit the recited system.  More particularly, the elements of claim 11 recite non-functional descriptive material and have been afforded limited patentable weight because the descriptive material does not patentably limit the scope of the claimed system.  The elements of claim 11 have been addressed only in the interest of compact prosecution.
Frieder discloses the system of Claim 7, where the Individual Content Perspective element comprises one or more static dimensions (12), one or more subjective dimensions, at least one other machine learning dimension (13), and one or more algorithmic dimensions (14) (See paragraph 8, wherein static contextual dimensions are disclosed, paragraph 48, wherein subjective and learning dimensions are disclosed, and paragraphs 108 and 152, wherein mining and classification algorithms are disclosed).
Claim 17:  Frieder discloses the system of Claim 7, wherein the system interacts with the General Content Perspective (801) for a language and content presentation personalization element, where the system element involves a step of presenting a selected set of images to a user for content meaningfulness through human interactions (See paragraphs 43 and 48, wherein relevant, personalized photos are presented to a user according to a user or group profile). Frieder does not expressly disclose the remaining claim elements.
Cifarelli discloses where the content presentation element interacts with the Hypersphere (See paragraph 26, in view of paragraphs 43–44, wherein images are presented based on hypersphere analysis).
One of ordinary skill in the art would have recognized that applying the known technique of Cifarelli would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Frieder and Cifarelli do not expressly disclose the remaining claim elements.
Di discloses where the Natural Language Generation and Content Presentation (804) element interacts with the system (803) (See FIG. 1), and
where the step of presenting a selected set of images to a user for content meaningfulness through human interactions includes an Explain Dimensions & Magnitude Relationships Natural Language Generation step, and a Content Ordered by Magnitude of Vector to Ideal Center step (See paragraphs 119 and 18, wherein a natural language explanation of results is provided to a user, and wherein the “Explain Dimensions & Magnitude Relationships Natural Language Generation step” and the “Content Ordered by Magnitude of Vector to Ideal Center step” have been afforded limited patentable weight because the steps amount to labeled steps with no underlying function)
One of ordinary skill in the art would have recognized that applying the known technique of Di would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 18:  Claim 18 recites substantially similar elements to those recited with respect to claims 1–3.  As a result, claim 18 is rejected for the same reasons as stated above with respect to claims 1–3.
Claim 19:  Claim 19 recites substantially similar elements to those recited with respect to claim 3.  As a result, claim 19 is rejected for the same reasons as stated above with respect to claim 3.
Claim 20:  Claim 20 recites substantially similar elements to those recited with respect to claim 4.  As a result, claim 20 is rejected for the same reasons as stated above with respect to claim 4.

Claims 12–16 are rejected under 35 U.S.C. 103 as being unpatentable over Frieder et al. (U.S. 2019/0042171) in view of Cifarelli (U.S. 2011/0129159), and in further view of Di et al. (U.S. 2015/0286898) and Marchesotti et al. (U.S. 2012/0269425).
Claim 12:  Claim 12 has been afforded limited patentable weight because the elements do not further limit the recited system.  More particularly, the elements of claim 12 recite non-functional descriptive material and have been afforded limited patentable weight because the descriptive material does not patentably limit the scope of the claimed system.  The elements of claim 12 have been addressed only in the interest of compact prosecution.
As disclosed above, Frieder, Cifarelli, and Di disclose the elements of claims 1, 2, and 7.  Although Cifarelli discloses a Hypersphere (see citations above), Frieder, Cifarelli, and Di do not, however, disclose the remaining elements of claim 12.
Marchesotti discloses where the system additionally comprises a normalize data element (See paragraph 37, wherein image quality normalization is disclosed).
As disclosed above, Frieder discloses a system directed to filtering photos according to user preference, Cifarelli similarly discloses a system directed to filtering images using a hypersphere, and Di discloses a system directed to evaluating images using user preference modeling.  Marchesotti discloses a system directed to predicting the aesthetic value of an image.  Each reference discloses a system directed to evaluating images.  The technique of using normalization is applicable to the systems of Frieder, Cifarelli, and Di as they each share characteristics and capabilities; namely, they are directed to evaluating images.
One of ordinary skill in the art would have recognized that applying the known technique of Marchesotti would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Marchesotti to the teachings of Frieder, Cifarelli, and Di would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate image filtering into similar systems.  Further, applying normalization to Frieder, Cifarelli, and Di would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 13:  Frieder does not expressly disclose the elements of claim 13.
Cifarelli discloses where the Hypersphere interacts with the Natural Language Generation and Content Presentation element (See paragraph 26, in view of paragraphs 43–44, wherein images are presented based on hypersphere analysis).
One of ordinary skill in the art would have recognized that applying the known technique of Cifarelli would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 14:  Frieder discloses the system of Claim 12, where the system additionally receives data from the Individual Content Perspective model system which comprises an ML Model (44), which transmits a first data to a Machine Learning Dimensions element (13), a Formulas and Static Attributes element (45), which transmits a second data to a Static Dimensions element (12), and a Source Code element (46), which transmits a third data to an Algorithmic Dimensions element (14), where the first data, the second data, and the third data and transmitted to a Dimensions Prior to Normalization element (47) (See paragraphs 12–13, 43, and 92, wherein information is received and transmitted between functional modules).  Frieder does not expressly disclose a Hypersphere.
Cifarelli discloses the Hypersphere (See paragraphs 43–44).
One of ordinary skill in the art would have recognized that applying the known technique of Cifarelli would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Examiner notes that functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function (see MPEP 2114(IV)).  As a result, Examiner submits that Frieder and Cifarelli disclose the elements of claim 14 because the system of Frieder is capable of receiving and transmitting information.
Claim 15:  Frieder discloses the system of Claim 14, where the data received from the Engine (47) into the system additionally comprises an Ensemble Machine Learning Dimensions element (13), which acquires a fourth data from the Machine Learning Dimensions element (13), the Static Dimensions Element (12) and the Algorithmic Dimensions element (14), where the fourth data is transmitted to the Dimensions Prior to Normalization element (47) (See paragraphs 12–13, 43, and 92, wherein information is acquired and transmitted between functional modules, including learning elements).  Frieder does not expressly disclose a Hypersphere.
Cifarelli discloses the Hypersphere (See paragraphs 43–44).
One of ordinary skill in the art would have recognized that applying the known technique of Cifarelli would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Frieder, Cifarelli, and Di do not expressly disclose a Normalization element.
Marchesotti discloses a Normalization element (See paragraph 37, wherein image quality normalization is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Marchesotti would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Examiner notes that functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function (see MPEP 2114(IV)).  As a result, Examiner submits that Frieder, Cifarelli, and Marchesotti disclose the elements of claim 15 because the system of Frieder is capable of acquiring and transmitting information.
Claim 16:  Frieder discloses the system of claim 15, where the Dimensions Prior to element (47) transmits a fifth data to a Personalization element (15), which, in turn, produces a Dimensions element (48) which is transmitted to the element (16), where an Idealized Personal Center / Nexus of Meaningfulness element (17) and an Individual Asset Inside element (18) interact with the system (See paragraphs 12–13, 43, and 92, wherein information is transmitted between functional modules).  Frieder does not expressly disclose a Hypersphere plot.
Cifarelli discloses the Hypersphere plot (See paragraphs 43–44).
One of ordinary skill in the art would have recognized that applying the known technique of Cifarelli would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Frieder, Cifarelli, and Di do not expressly disclose a Weighted Normalization element.
Marchesotti discloses a Weighted Normalization element (See paragraph 37, wherein image quality normalization is disclosed, and paragraph 53, wherein quality is weighted).
One of ordinary skill in the art would have recognized that applying the known technique of Marchesotti would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Examiner notes that functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function (see MPEP 2114(IV)).  As a result, Examiner submits that Frieder, Cifarelli, and Marchesotti disclose the elements of claim 16 because the system of Frieder is capable of transmitting information and interaction between elements.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Kajiwara et al. (U.S. 2014/0013213) discloses a system directed to generating an image layout based on preference; and
Carceroni et al. (U.S. 8,913,152) discloses a system directed to generating a customized photo album based on learned user preferences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623